Citation Nr: 0314082	
Decision Date: 06/26/03    Archive Date: 06/30/03	

DOCKET NO.  00-20 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the residuals of a 
head injury. 

2. Entitlement to service connection for left ankle 
disability.

[The issues of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), entitlement to service connection for 
a bilateral foot disorder, and entitlement to service 
connection for a bilateral eye disorder will be the subject 
of a subsequent Board decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1978 and from December 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  

One of the preliminary matters the Board must address is 
which issue or issues are properly before it at this time.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  there must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In October 2000, the veteran filed a timely substantive 
appeal to a July 2000 statement of the case.  In 
February 2001, the veteran, in writing, withdrew several of 
the claims addressed by the RO within the July 2000 statement 
of the case.  Accordingly, these issues are not before the 
Board at this time.  The veteran raised additional issues.  
These issues were addressed within a July 2002 rating 
determination.  The veteran has not filed a notice of 
disagreement to the July 2002 rating determination.  
Accordingly, those new issues raised by the veteran and 
addressed within the July 2002 rating determination are not 
before the Board at this time.  

The Board is undertaking additional evidentiary development 
on the issues of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, service 
connection for a bilateral foot disorder, and service 
connection for a bilateral eye condition, pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  Chronic residuals of a head injury were not manifested in 
the veteran's service and the current residuals of a head 
injury are not shown.

2.  The veteran does not currently suffer from chronic left 
ankle disability.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

2.  Left ankle disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistant provisions 
set forth in the new law and regulations.  The record in this 
case includes numerous VA examination reports, outpatient 
treatment records, and private medical reports.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  In April 2002, the veteran stated that she had no 
further evidence to submit.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claims at issue.

In the December 2001 supplemental statement of the case and 
in numerous letters from the RO to the veteran, the veteran 
was effectively notified of the types of evidence necessary 
to substantiate her claims as well as the evidence VA would 
assist her in obtaining.  The hearings before the RO also 
provided the veteran with notice of the types of evidence 
necessary to substantiate her claims as well as the types of 
evidence VA would assist her in obtaining.  The veteran has 
sought, and received, a copy of all records associated with 
the veteran's case.  Accordingly, the Board finds that the VA 
has fulfilled the notice requirements under the new 
regulation.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to service connection.  The discussions in 
the numerous rating decisions, the statement of the case, the 
supplemental statements of the case, and letters from the RO 
to the veteran have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements for the new law and regulation have been met.  

II.  Factual Background

While injuries are noted within the veteran's service, 
service medical records fail to indicate either the chronic 
residuals of a head injury or a chronic left ankle disorder.  
Service medical records do indicate numerous subjective 
symptoms.  However, objective evaluations during the 
veteran's extensive military service fail to indicate 
objective evidence of a chronic disorder associated with 
either condition.  The reports of periodic examinations show 
that the veteran's head and lower extremities were clinically 
evaluated as normal.  On service examination in March 1992, 
just a few months prior to her discharge from service, the 
veteran's lower extremities, head, face, neck and scalp were 
also clinically evaluated as normal.  

On VA examination in April 1993, no specific reference was 
made by the veteran regarding these disorders.  The head, 
face and neck were found to be normal.  No reference was made 
to a left ankle disorder by either the veteran or the 
physician performing the evaluation.

Extensive outpatient treatment records have been obtained by 
the RO or submitted by the veteran.  Significantly, little 
reference is made to either of the disorders at issue other 
than to note difficulties with headaches.  In this regard, 
the veteran is currently service connected for a headache 
disorder associated with a service-connected condition other 
than the residuals of a head injury.

At a hearing held before a hearing officer at the RO in March 
1995, little reference is made to the disorders at issue.

In April 1996, the RO contacted several of the veteran's 
physicians in an effort to obtain medical records in support 
of the veteran's case.  Additional medical records were 
obtained.  Once again, little reference is made to the 
disorders at issue.  On VA examination in August 1996, the 
residuals of a head injury or a left ankle disorder was not 
indicated.

In a December 1998 neurological evaluation, the residuals of 
a head injury were not reported.  In a December 1998 joint 
evaluation, the examiner stated that he had reviewed the 
veteran's claims folder, including the service medical 
records.  An evaluation of the veteran's left and right ankle 
was undertaken.  The impression was of a normal right and 
left ankle.  X-ray studies were also ordered.  X-ray studies 
of the veteran's left and right ankle were normal.

In a December 1998 psychiatric evaluation, a somatoform 
disorder was diagnosed.  It was indicated that the veteran 
was likely to respond to stress by developing physical 
symptoms.

Additional medical records were obtained by the RO or 
submitted by the veteran.  Once again, little reference is to 
either of the disorders at issue.  

At a hearing held before a hearing officer at the RO in 
February 2001, the veteran contends that she suffered from a 
head injury in 1990.  The veteran describes headaches that 
she contends were associated to this disorder.  

With regard to her alleged left ankle disorder, the veteran 
contends that while in Germany in 1983 she fractured her 
ankle and was in a cast for six weeks.  The veteran indicates 
that on occasion she wears an Ace bandage.  The veteran also 
contends that it hindered her travel.  When asked whether a 
service medical record that indicates a left ankle injury in 
January of 1982 could possibly be the same injury she 
indicated occurred in 1983, the veteran responded in the 
affirmative.  When asked whether she had been told "for sure" 
whether there was an actual fracture of the bone, the veteran 
responded that this is what she was told at that time.  

In January 2002, the veteran's representative noted that the 
RO was attempting to retrieve additional documents in support 
of the veteran's claim.  It was requested that the case be 
expedited and a final decision be made as soon as possible.  
It is unclear what specific documents the RO was attempting 
to obtain in support of the veteran's case.  It does not 
appear that they were records associated with the disorders 
at issue.

In April 2002, the veteran indicated that she had no medical 
evidence to submit.  Additional medical records obtained in 
2002 by the RO fail to indicate the disorders at issue. 

A supplemental statement of the case was issued in September 
2002 and the veteran's representative submitted written 
argument in December 2002.

III.  Analysis

The issues before the Board involves a claim of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the VA evaluation of December 1998, the veteran's ankles 
were found to be normal.  X-ray studies of the left ankle 
(ordered that month) were also found to be normal.  In 
examinations prior to December 1998, the veteran herself 
failed to make reference to a left ankle disorder.  Many 
evaluations have failed to indicate the existence of a left 
ankle disorder.  Thus, the Board finds that the preponderance 
of the evidence is against a finding that there is current 
left ankle disability.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Moreover, although the appellant may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

With regard to the claim of service connection for the 
residuals of a head injury, the veteran has continuously 
associated her headache disorder with this condition.  The 
veteran is currently receiving a 10 percent evaluation for 
headaches due to lupus erythematosus.  As the veteran is 
already service connected for headaches, the headaches cannot 
form the basis to assume that she suffers from the residuals 
of a head injury associated with service.  

Service medical records fail to indicate the residuals of a 
chronic disorder associated with an alleged head injury.  In 
addition, there is no medical evidence of a current 
disability.  Extensive VA evaluations have failed to indicate 
such a disorder.  The veteran's head, face, and neck have 
repeatedly been reported to be normal.  These facts do not 
support the veteran's case.  

With regard to the veteran's own contention that she has the 
residuals of a head injury or a left ankle disorder related 
to her service, as a lay person she may be competent to 
report that an injury occurred; however, she is not competent 
to relate a current alleged disability to such injury or 
complaints during her service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In addition, she is not competent to 
diagnose either the existence or etiology of her own 
disorders.  

With regard to the veteran's complaints of pain, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, did not constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (appealed 
dismissed in part, and vacated and remanded in part, sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).  
As objective medical evaluations have failed to indicate a 
current chronic left ankle disability or residuals of a head 
injury, service connection is not warranted for either.  

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to warrant a favorable 
determination as to either issue. 




ORDER

Entitlement to service connection for the residuals of a head 
injury is not warranted.  Entitlement to service connection 
for left ankle disability is not warranted.  To this extent, 
the appeal is denied.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

